DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-16, 18-20 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Looser et al (US 2012/0199511 A1), hereafter, Looser.

Regarding Claim 1: Looser discloses a blank for packaging (1), the blank comprising a first network of polygonal units (10, page 3; paragraph [0036]), wherein sides of the polygonal units (10) are partially formed by cuts (15, page 2; paragraph [0013]) through the blank (1), and wherein one end of each side of each polygonal unit is connected to 


    PNG
    media_image1.png
    785
    688
    media_image1.png
    Greyscale


Regarding Claim 2: Looser disclose the blank as applied to claim 1 above, and wherein the sides of the polygonal units (10) are partially formed by cuts (15, page 2; paragraph [0013-0014]) through the blank (1) and partially by material of the blank (as shown in Figure annotated above).

Regarding Claim 3: Looser disclose the blank as applied to claim 1 above, and wherein the blank (1) further comprises outer polygonal units (see annotated Figure 4 below).

    PNG
    media_image2.png
    827
    725
    media_image2.png
    Greyscale

Regarding Claim 4: Looser disclose the blank as applied to claim 1 above, and wherein one side of each outer polygonal unit is completely formed by material of the blank (1).

    PNG
    media_image3.png
    827
    725
    media_image3.png
    Greyscale

Regarding Claim 5: Looser disclose the blank as applied to claim 4 above, and wherein at least one side of the other sides of each outer polygonal unit is partially formed by cuts (15) through the blank (1) and partially by material of the blank (1)(see annotated Figure 4 below).


    PNG
    media_image4.png
    827
    725
    media_image4.png
    Greyscale


Regarding Claim 6: The blank according to claim 5, wherein at least one of the other sides of each outer polygonal unit is connected to an adjacent end of a side of a polygonal unit (see annotated Figure 4 below).

    PNG
    media_image5.png
    827
    731
    media_image5.png
    Greyscale


Regarding Claim 7: Looser disclose the blank as applied to claim 3 above, and wherein the outer polygonal units are connected to a frame (see annotated Figure 4 below).

Regarding Claim 8: Looser disclose the blank as applied to claim 7 above, and wherein the first network of polygonal units is coupled to the frame via the outer polygonal units (see annotated Figure 4 below).


    PNG
    media_image6.png
    827
    725
    media_image6.png
    Greyscale


Regarding Claim 9: Looser disclose the blank as applied to claim 7 above, and wherein the first network of polygonal units, the outer polygonal units and the frame are made from the same material (page 2; paragraph [0020]).

Regarding Claim 10: Looser disclose the blank as applied to claim 3 above, and wherein the outer polygonal units form a perimeter of the first network of polygonal units (see annotated Figure 4 below).


    PNG
    media_image7.png
    827
    725
    media_image7.png
    Greyscale

Regarding Claim 11: Looser discloses the blank as applied to claim 1 above, and except wherein a footprint of each polygonal unit is triangular. Although Looser fails to explicitly disclose wherein a footprint of each polygonal unit is triangular, the shape of each polygonal unit is a matter of design choice which a person of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention (MPEP 2144.04 IV B). Further, the change in shape would not render the claimed invention as patentably distinct from that of the prior art.

Regarding Claim 12: Looser discloses the blank as applied to claim 1 above, and wherein the blank (1) is made of card board, paper or plastic material (page 2, paragraph [0020]).

Regarding Claim 14: Looser discloses the blank as applied to claim 1 above, and wherein the blank further comprises: a folding line, the first network of polygonal units (10) on a first side of the folding line, and except a second network of polygonal units on an opposite second side of the folding line. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blank of Looser with a second network of polygonal units on an opposite second side of the folding line as a duplication of parts (such that the second network of polygonal units are positioned on top of one another in a vertical orientation). The motivation for doing so would be to retain twice the amount of articles. It is held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI. B).

Regarding Claim 15: Looser discloses the blank as applied to claim 14 above, and wherein the blank is configured to be folded about the folding line such that the first network of polygonal units and the second network of polygonal units are congruent with each other. Although Looser fails to explicitly disclose that the blank is configured to be folded about the folding line such that the first and second networks of polygonal units are congruent with each other, with the aforementioned duplication of parts (of the first network of polygonal units), it is capable of being folded about the folding line as claimed.

Regarding Claim 16: Looser disclose the blank as applied to claim 14 above, and wherein at least one of the first network of polygonal units (10) and the second network polygonal units isSeppo Laine OyTT / rw 3Docket No.: PAHU 2 USPreliminary Amendmentconfigured to at least partially move out of a two-dimensional plane when a product is placed on the first network of polygonal units. Although Looser fails to explicitly disclose that at least one of the first and second network of polygonal units is configured to at least partially move out of a two-dimensional plane when a product is placed on the polygonal units, it would be obvious to one of ordinary skill in the art that once placed on the polygonal units, the weight of the product held would at least partially move out of a two-dimensional plane, and thus functioning as claimed.

Regarding Claim 18: Looser disclose the blank as applied to claim 4 above, and except wherein the blank is configured to be inserted into a container. Although Looser fails to explicitly disclose wherein the blank is configured to be inserted into a container, 

Regarding Claim 19: Looser disclose the blank as applied to claim 1 above, and wherein the blank (1) is an integral part of a container. Although Looser fails to explicitly disclose that the blank is an integral part of a container, the blank (1) becomes the container when folded/assembled, therefore it is an integral part of a container.

Regarding Claim 20: Looser disclose the blank as applied to claim 1 above, and wherein the blank (1) is capable of being folded into a container (Figure 1).

Regarding Claim 23: While Looser fails to explicitly disclose a method of manufacturing a blank for packaging, the method comprising: providing a substrate, and forming of a first network of polygonal units by providing sides of the polygonal units partially formed by cuts through the substrate, and wherein one end of Seppo Laine OyTT / rw4Docket No.: PAHU 2 USPreliminary Amendmenteach side of each polygonal unit is connected to an adjacent end of a side of another polygonal unit such that each side of each polygonal unit is connected to a different polygonal unit, Looser discloses the product, which must involve a method of manufacturing to be made. Further, this is a product-by-process claim, whereby the determination of patentability is based upon the product itself. If the product in the product-by process is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2s 695, 698, 227 USPQ 964, 966 [Fed. Cir. 1985] MPEP 2113 I).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Looser et al (US 2012/0199511 A1), hereafter Looser, and further in view of Jaeschke et al (US 2015/0245588 A1), hereafter, Jaeschke.

Regarding Claim 14: Looser discloses the blank as applied to claim 1 above, and wherein the blank further comprises: a folding line, the first network of polygonal units (10) on a first side of the folding line, and except a second network of polygonal units on an opposite second side of the folding line. Jaeschke teaches a blank comprising a second network of polygonal units on an opposite second side of the folding line (Figures 3 & 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blank of Looser with a second network of polygonal units on an opposite second side of the folding line as taught by Jaeschke. The motivation for doing so would be to retain twice the amount of articles. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Looser et al (US 2012/0199511 A1), hereafter Looser, and further in view of Perorazio et al (US 2015/0245588 A1), hereafter, Perorazio.

Regarding Claim 22: Looser discloses packaging product comprising a blank for packaging, the blank comprising a first network of polygonal units, wherein sides of the 

Perorazio teaches a container wherein the blank is inserted into the container. Perorazio teaches that it is well known within the art to place an assembled blank into a container (Perorazio, page 3; paragraph [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blank for packaging of Looser with the container taught by Perorazio. The motivation for doing so would be to ship the assembled blank to customers (Perorazio, page 3; paragraph [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736